FILED
                             NOT FOR PUBLICATION                              JUN 09 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHARANJIT JASWAL,                                 No. 08-74455

               Petitioner,                        Agency No. A079-417-399

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Sharanjit Jaswal, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Jaswal’s motion to reopen as

untimely, because he filed it nearly four and a half years after the BIA issued its

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Jaswal failed to

demonstrate changed circumstances in India to qualify for the regulatory exception

to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see

also Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (requiring movant to

produce material evidence with motion to reopen that conditions in country of

nationality had changed).

      We do not address Jaswal’s contention that the BIA failed to address his

claim under the Convention Against Torture because the denial of his motion to

reopen for failure to establish changed country conditions is dispositive.

      Finally, we reject Jaswal’s contentions that the BIA failed to consider

evidence presented with the motion to reopen, failed to adequately explain its

reasoning for its decision, and erred by relying on the agency’s prior adverse

credibility determination, because they are belied by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74455
3   08-74455